DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 09/22/2020 has been acknowledged and entered. Final office action on the merits is as follows: 

	Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Pub. No. 2014/0118321, from hereinafter “Kim”) in view of Ha et al. (U.S. Patent Pub. No. 2013/0044044, from hereinafter “Ha”) and Cho et al. (U.S. Patent Pub. No. 2016/0181349, from hereinafter “Cho”).
Regarding Claim 1, Kim in Fig. 4-9 teaches a display apparatus comprising: a substrate comprising: a display area (DIS), the display area comprising a main display area (center portion wherein GLLC connected) and an edge display area (outer or edge portion wherein GLLEF connects) which is extended from a side of the main display area, and a peripheral area (external area wherein gate drive IC and the link lines are present) which is outside the display area, the peripheral area comprising a pad area (pad area present at GIC) through which electrical signals are applied to the display area; and in the peripheral area, a plurality of wirings between the display area and the pad area and through which the electrical signals are transmitted from the pad area to the display area, the plurality of wirings comprising: a first wiring (GLLC) through which an electrical signal is transmitted from the pad area to the main display area, and a second wiring (GLLEF) through which an electrical signal is transmitted from the pad area to the edge display area, wherein an electrical resistance per unit length of the first wiring is greater than an electrical resistance per unit length of the second wiring (¶’s 0032-0050, Fig. 6  and 9 showing the lines having different electrical resistance). In particular, the examiner is interpreting the outer area of the display panel shown in Fig. 5 to be the edge display area. 
Kim is silent with regards to teaching that the first wiring includes a material having an electrical resistance and that the second wiring including a material having an electrical resistance; wherein the electrical resistance of the material of the first wiring is greater than the electrical resistance of the material of the second wiring. 
Ha teaches a similar display device comprising a thin-film transistor in the display area (220) comprising a gate electrode (221), a source electrode (222) and a drain electrode (223), and a first interlayer insulating film (215) between the gate electrode and each of the source and drain electrodes, wherein a second wiring (226b) comprises a same material as the source electrode and the drain electrode; and a first wiring (226a) comprising a same material as the gate electrode (¶’s 0074-0113) and Cho in Fig. 1-12 teaches a display device with similar elements including a first wiring (120) including a material having an electrical resistance, and a second wiring (131) including a material having an electrical resistance, wherein the electrical resistance of the material of the first wiring is greater than the electrical resistance of the material of the second wiring (¶’s 0121-0127). In particular, Cho teaches wherein the source and drain electrode and therefore the second wiring comprises Ti/Al/Ti which has a lower resistance than the gate electrode and therefore the first wiring that comprises Mo for instance. 
In view of the teachings of Ha and Cho it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Kim to include that the first wiring includes a material having an electrical resistance and that the second wiring including a material having an electrical resistance; wherein the electrical resistance of the material of the first wiring is greater 
Regarding Claim 2, as in the combination above, Kim teaches in Fig. 4 and 7 teaches the display apparatus further comprising a thin-film transistor in the display area (¶’s 0030-0031 and 0039-0040) but is silent with regards to teaching the TFT comprising a gate electrode, a source electrode and a drain electrode, and a first interlayer insulating film respectively between the gate electrode and each of the source and drain electrodes and fails to specifically teach wherein the second wiring comprises a same material as the source electrode and the drain electrode, and the first wiring comprises a same material as the gate electrode.
Ha teaches in Fig. 6-9 a similar display device comprising a thin-film transistor in the display area (220) comprising a gate electrode (221), a source electrode (222) and a drain electrode (223), and a first interlayer insulating film (215) between the gate electrode and each of the source and drain electrodes, wherein a second wiring (226b) comprises a same material as the source electrode and the drain electrode; and a first wiring (226a) comprising a same material as the gate electrode (¶’s 0074-0113). 
Ha, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Kim to include that the TFT comprising a gate electrode, a source electrode and a drain electrode, and a first interlayer insulating film respectively between the gate electrode and each of the source and drain electrodes, wherein the second wiring comprises a same material as the source electrode and the drain electrode, and the first wiring comprises a same material as the gate electrode because TFTs are well known in the art to comprise a gate electrode, source electrode, drain electrode and an insulating layer therebetween. Furthermore, forming the first and second wirings out of the same materials as these electrodes would allow for the materials to be different and thereby have different resistance properties as desired by Kim and it would also simplify the manufacturing process by allowing the wirings and the transistor elements to be formed at the same time. 
Regarding Claim 3, as in the combination above, Ha and Cho teaches wherein the second wiring, the source electrode and the drain electrode are in a same layer as each other among layers disposed on the substrate (See Fig. 9 and Fig. 12, respectively). 
Regarding Claim 4, as in the combination above, Ha teaches a second interlayer insulating layer (215b) covering the source electrode and the drain electrode; and an intermediate conductive layer (226) connected to the source electrode or the drain electrode, the intermediate conductive layer disposing on the second interlayer insulating layer between the intermediate conductive layer and the respective source electrode or drain electrode connected thereto (Fig. 9D-E). 
Regarding Claim 5, as in the combination above, Ha teaches in the peripheral area, the second wiring is provide in plural between the display area and the pad area to be adjacent to each other in a top plan view, one of the two adjacent second wirings (226b) in the peripheral area is in the same layer as the source electrode and the drain electrode of the displayer area among layers disposed on the substrate, and the remaining of the two adjacent second wirings (226b’) in the peripheral area is in the same layer as the intermediate conductive layer in the display area (Fig. 9D-E). 
Regarding Claim 6, as in the combination above, Ha teaches wherein adjacent side surface of the two adjacent second wirings in the peripheral area are aligned with each other (Fig. 9E).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Ha and Cho above, and further in view of Hirakata et al. (U.S. Patent Pub. No. 2016/0343777, from hereinafter “Hirakata”).
Regarding Claim 7, Kim fails to teach wherein the display area further comprises a side display area disposed in a plane perpendicular to a plane in which the main display area is disposed, and the side display area is extended directly from the edge display area or extended directly from the main display area.
Hirakata teaches a similar display device in Fig. 6-7 comprising a main display area (111), an edge display area (112/114) which is extended from a side of the main display area, and a side display area (113/115) disposed in a plane perpendicular to a plane in which the main display area is disposed, and the side display area is extended direction from the main display area (¶’s 0074-0095).
Hirakata, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Kim to include wherein the display area further comprises a side display area disposed in a plane perpendicular to a plane in which the main display area is disposed, and the side display area is extended directly from the edge display area or extended directly from the main display area because display devices including side display areas are well known in the art as they are useful and allow a display to be projected from not just an upper surface of a device but also the edges and sides as well.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art is silent with regards to teaching a third wiring through which an electrical signal is transmitted from the pad area to the side display area, the third wiring including a material having an electrical resistance; and an electrical resistance of the material of the third wiring is less than the electrical resistance of the material of the first wiring. 

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art is silent with regards to 

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art is silent with regards to teaching wherein the second wiring is between the first substrate layer and the inorganic layer, between the inorganic layer and the second substrate layer, or both between the first substrate layer and the inorganic layer and between the inorganic layer and the second substrate layer. 

Claims 11-20 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 11 including “a display area, the display area comprising: a main display area, an edge display area which is extended from each of opposing sides of the main display area, the edge display area being convexly curved relative to the main display area, and a side display area disposed in a plane substantially perpendicular to a plane in which the main display area is disposed, and a peripheral area outside the display area, the peripheral area comprising: a pad area through which electrical signals are applied to the display area; and in the peripheral area, a plurality of wirings between the display area and the pad area and through which the electrical signals are transmitted from the pad area to the display area, the plurality of wirings comprising: a first wiring through which an electrical signal is transmitted from the pad area to the main display area, second wirings through which 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (U.S. Patent Pub. No. 2017/0323936) also teaches a display apparatus comprising a gate electrode and a first wiring comprising a first material and a source/drain electrode and a second wiring comprising a second material wherein the materials of the first wiring has a greater electrical resistance than the material of the second wiring 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        January 12, 2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816